Coon, J.
(dissenting). I vote to reverse and dismiss the claim. In my view the findings on autopsy and the positive medical proof, together with the other undisputed evidence in the case, establish conclusively that decedent’s death was solely due to his pre-existing heart disease, unrelated to his work. Decedent had been near death on previous occasions because of the very bad condition of his heart. The autopsy produced no evidence of any fresh heart damage. "While two doctors who had never seen decedent expressed opinions, in answer to a hypothetical question, in support of causal relation, in my opinion both assumed facts unsupported by any evidence and were wholly speculative. There is no evidence of exertion or that decedent fell from a ladder or that he so much as touched, let alone repaired, any “ valves, pipes or steam pipes.” On the record as a whole I find no substantial evidence to sustain the award. (Matter of McCormack v. National City Bank, 303 N. Y. 5; Matter of Kopec v. Buffalo Brake Beam-Acme Steel & Malleable Iron Works, 304 N. Y. 65; Matter of Hayes v. Stroock & Co., 283 App. Div. 578; Matter of Yarkum v. Rosenblum & Weller, 283 App. Div. 572.)
Bergan, Imrie and Zeller, JJ., concur with Foster, P. J.; Coon, J., dissents, in a memorandum.
Award affirmed, with costs to the Workmen’s Compensation Board.